Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 2, 4, 6 – 14, 17, 18, 19, the prior art fails to disclose, in combination with all of the limitations, a floating foundation designed to be half-submerged and having a Y-shaped platform having a long arm and two short arms, a tower being arranged at the connecting points of the arms  and having two cantilevers extending from the tower and having power converter units at each end of the cantilevers and further disclosing having a cable/guy system connecting the foundation to the power convertor units as specifically described in the independent claims and disclosing that each convertor unit is above their respective free end of the short arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 








/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

March 18, 2021